DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both radial ribs, however to different parts of the drawings are indicated as element 12. Fig. 2 points to part of the exoskeleton as the radial rib while fig. 3 points to a downwardly extended leg as the radial rib.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “exoskeleton completely envelopes”. Neither the original specification nor the draws show and disclose this limitation. Applicant argues that the specifications recites, “exoskeletal surface providing surround about a filler or core providing material”, the offices notes that something can be surrounded in two dimensions and still not be completely enveloped in 3 dimensions, for example a fence surrounds a yard but does not completely envelope it. Applicant further argues the figures support the limitation, however, the figures do not show the details of the sides of the floor from the view into and out of the page. Accordingly the added limitation is not supported by the original disclosure.
Claims 2-16 are rejected based on their dependency on 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part c) recites, “has a mould defined rigid exoskeleton formed by the infusion moulding such that the exoskeleton completely envelopes (i) an inlay or an imbedded core of another material and (ii) fibre reinforcing”. It is unclear what applicant means by “and (ii) fibre reinforcing”. Is applicant claiming the exoskeleton is a fibre reinforcing structure (which appears to be supported by the specification by the fiberglass exoskeleton 34, para 0091) or is applicant claiming the exoskeleton completely envelopes a --fibre reinforcing material—claiming the inlay as a fibre reinforcing material (as per para 0012)? If the latter then how is this different than part b of the claim?
Claims 2-16 are rejected based on their dependency on 1.
Claim 16 recites, “which is in part provided by the exoskeleton”. It is unclear what applicant means by “in part provided by”. Is the rib molded to the exoskeleton or is it actually part of the exoskeleton itself? Applicant’s drawings (see object above) show two different elements for the ribs 12. Fig. 2 shows the rib 12 which appears to be formed in part from the base of the exoskeleton however it is not “downwardly directed”. Element 12 in fig. 3 is “downwardly directed” as required by the claim but in itself does not appear to be “part” of the exoskeleton.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 7, 13, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks (US 3709196, previously cited) in view of Lopez-Anido (US 6544624, previously cited), Piazza (US 4229497, previously cited), and Jensen (US 4186533).
Regarding claim 1, Hick teaches a rotary dairy cow milking platform (abstract and figs., platform 1) having a floor for a series of cow milking bales (see figs) and configured to rotate about a rotational axis (see figs.), the platform also having substructure (6, 8) and having an annular shape (see fig. 1), the platform has end peripheries substantially radially aligned with respect to the axis of rotation of the milking platform (see figs.).
Hicks is silent about said floor comprising a plurality of prefabricated modular components with tapering sides, the platform having substructure on which the modular components have been detachably assembled to give the floor its annular shape, the platform being such that each modular component:
a) has been pre-formed independently of any components comprising or depending from the substructure, and
b) has been infused moulded from a fiber reinforced resin based composite material, wherein the composite material comprises fiberglass or other fiber reinforced plastics, or a polymeric system;
c) has a mould defined rigid exoskeleton formed by the infusion moulding such that the exoskeleton completely envelopes i)an inlay or an imbedded or of another material and ii) fiber reinforcing.
Lopez-Anido teaches a modular fiber reinforced resin-based polymer composite deck system comprising a plurality of pre-fabricated molded floor defining modular components (column 9, lines 53-59), wherein the modular components are detachable from the substructure and each has been:
a) has been pre-formed independently of any components comprising or depending from the substructure (see description and abstract);
b) has been infused moulded from a fiber reinforced resin based composite material, wherein the composite material comprises fiberglass or other fiber reinforced plastics, or a polymeric system (column 1, lines 25-29);
c) has a mould defined rigid exoskeleton formed by the infusion moulding such that the exoskeleton surrounds i)an inlay or an imbedded or of another material (column 7, lines 29-36, claims 9-10),  and ii) fiber reinforcing (as best understood the floor elements each have reinforcing fibers).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the platform as taught by Hicks by constructing it out of a fiber-reinforced composite material modules as taught by Lopez-Anido in order to make the platform lighter while maintaining strength and integrity (column 2, lines 5-9) and enable a more cost-effective modular construction.  As combined, each modular component provides at least part of a floor for a plurality of cow milking bails.
Modified Hicks fails to teach wherein the filler is completely enveloped.
Piazza teaches a composite reinforced material having a filler and an exoskeleton (foam core 10 and encasement 16) wherein the exoskeleton completely envelopes the filler (Col. 3, lines 52-57).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite flooring of modified Hicks, with a completely encase the composite material, as further taught by Piazza, in order to increase the strength and integrity of the flooring material.
Modified Hicks fails to teach wherein the modular flooring has tapered sides, however Lopez-Anido does teach the modular flooring can be used for numerous construction applications (Col. 3, lines 1-11, additionally it is noted that using the flooring element of Lopez-Anido in the system of Hicks would result in tapered sides).
Additionally, Jensen teaches a modular flooring system (abstract and figs.) wherein the modular flooring elements have tapered sides (fig. 1, claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite flooring of modified Hicks to include tapered sides, as taught by Jensen, since it is well known and established to create a flooring shape as needed for the desired flooring area.
Regarding claim 2, Modified Hicks further teaches that the platform comprises an inner and outer curved or facetted periphery (see Hicks figures 1, 3 and 4).  As combined, the modules would comprise these inner and outer peripheries.
Regarding claim 3, modified Hicks is silent about wherein the inlay or imbedded core comprises expanded foam and this has been placed in mould between fiberglass. 
In addition to above Piazza further teaches wherein the imbedded core comprises expanded foam (col 1, line 51).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize expanded foam, as further taught be Piazza, in order to provide a strong rigid core material.  
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize expanded foam in order to effectively insulate the components with little added weight, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 4, modified Hicks further teaches that the glass fiber is in mat form (column 7, lines 1-13 of Lopez-Anido).
Regarding claim 6, modified Hicks further teaches an outward fringe comprising an assembly of components (seen in Hicks figure 3) that would provide splash protection to the components below it.
Regarding claim 7, Modified Hicks is silent about each module comprises multiple bail floors, however it is noted that it would be understood that when forming the platform modularly, the designation of individual modules is arbitrary. 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made in order to make the individual modules comprise multiple bail floors in order to optimize structural integrity while still retaining the ability to ship the platform is smaller modular components.  Further, this modification would amount to duplication, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to add multiple bail floors to each module in order to make the individual modules comprise multiple bail floors in order to optimize structural integrity while still retaining the ability to ship the platform is smaller modular components, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, modified Hicks is silent about each rib comprises a moulded-in screw receiver by way of which the respective modular component is attached to the substructure (as modified 6, 8 of Hicks is set via set screw).
If applicant does not agree that the substructure is attached via screws, then it would have been an obvious substitution of functional equivalents to substitute screws for whatever connection method is used in order to utilize a simple, replaceable connector, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 16, as best understood modified Hicks further teaches comprising a downwardly directed radial rib that has been formed by the infusion moulding (Hicks supporting wheels 6, motors 8, etc.) and which is in part provided by the exoskeleton (as best understood are in part provided by the platform (1) of Hicks which as modified above has an exoskeleton as taught by Lopez-Anido).

Claims 8, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks as modified by Lopez-Anido, Piazza, and Jensen, as applied to claim 1 above, in further view of Bowers US (6189288, previously cited).
Regarding claim 8, Modified Hicks further teaches each modular component (as modified) comprises a downwardly directed molded rib (Hicks supporting wheels 6, motors 8, etc.);  each modular component (as modified) has an inner and outer curved or facetted periphery (see Hicks figures 1, 3 and 4); and  the substructure runs on a roller on an annular rail (7, 9 of Hicks). 
Lopez-Anido also teaches that each modular component has been formed by resin infused molding (abstract); the inlay or embedded core is between glass fiber mat (column 7, lines 1-13); each modular component has a downwardly directed flange (214, 218) bolted to a like flange (216, 220) of an adjacent one of the modular components.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flooring of modified Hicks, as further detailed by Lopez-Anido above, in order to further strengthen and stabilize the flooring surface for the rotary platform.
Modified Hicks does not explicitly teach materials for the inlay or imbedded core.
In addition to above Piazza further teaches wherein the imbedded core comprises expanded foam (col. 1, line 51).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize expanded foam, as further taught be Piazza, in order to provide a strong rigid core material.  
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize expanded foam in order to effectively insulate the components with little added weight, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Modified Hicks is silent about the substructure comprises a radial steel or alloy rib.  
Bowers teaches a rotary milking platform (2) comprising a radial steel rib (10, 131 column 3, lines 34-35).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the platform as taught by modified Hicks by adding a radial steel rib as taught by Bowers in order to better support the platform surface.  As modified, the rib (and all components) are configured to run on a rail.
Regarding claim 10, modified Hicks also teaches that the downwardly directed rib includes a mold provided (as modified) set screw receiver that provides for attachment of the modular component to the substructure (6, 8).  
If applicant does not agree that the substructure is attached via screws, then it would have been an obvious substitution of functional equivalents to substitute screws for whatever connection method is used in order to utilize a simple, replaceable connector, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 11, Modified Hicks further teaches that that the imbedded core is between fiberglass mats (see figs. of Lopez-Anido),.
Modified Hicks is silent about but  the core comprising polyurethane foam.
In addition to above Piazza further teaches wherein the core comprises polyurethane foam (Col. 1, line 51).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize foam, as further taught be Piazza, in order to provide a strong rigid core material.  
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize polyurethane foam in order to effectively insulate the components with little added weight, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks as modified by Lopez-Anido, Piazza, and Jensen, as applied to claim 1 above, in further view of Rogers (US 4120133, previously cited).
Regarding claim 5, Modified Hicks fails to teach that each modular component has an upper surface recess into which a resilient matting material has been inserted.  
Rogers teaches a modular floor panel (10) which comprises an upper surface recess (43) into which a resilient matting material is inserted (column 6, lines 1-3).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the floor of Hicks with recessed resilient matting as taught by Rodgers in order to provide a more comfortable or safe walking surface.
Regarding claim 12, Modified Hicks further teaches also teach that each of said modular components having inner and outer peripheries and an upper surface.
Modified Hicks is silent about the upper surface comprises at least one recess, each recess extending in a radial direction from said outer periphery towards the rotational axis and do not reach the inner periphery. 
Rogers teaches a modular floor panel (10) which comprises an upper surface recess (43 column 6, lines 1-3).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the floor of Hicks with a recess for resilient matting as taught by Rodgers in order to provide a more comfortable or safe walking surface.  
As to the location of the recess, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the recess between the inner and outer peripheries in order to ensure the mats are retained in the location where the cows will be standing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks as modified by Lopez-Anido, Piazza, Jensen, and Bowers, as applied to claim 8 above, in further view of Rogers (US 4120133, previously cited).
Regarding claim 9, Modified Hicks fails to teach that each modular component has an upper surface recess into which a resilient matting material has been inserted.  
Rogers teaches a modular floor panel (10) which comprises an upper surface recess (43) into which a resilient matting material is inserted (column 6, lines 1-3).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the floor of Hicks with recessed resilient matting as taught by Rodgers in order to provide a more comfortable or safe walking surface.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks as modified by Lopez-Anido, Piazza, Jensen, as applied to claim 1 above, in further view of Chapman (WO 2007/114778, provided herein).
Regarding claim 14, modified Hicks is silent about comprising through platform ports with posts extending upwardly therefrom.
Chapman teaches a rotary cow milking platform (abstract and figs. platform 3) wherein the platform comprises through platform ports with posts extending upwardly therefrom (19, with 19a extending through the floor).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the floor of Hicks with through platform ports with posts, as taught by Chapman, in order to provide posts for milking stalls and retain the animals in specific positions on the milking floor.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks as modified by Lopez-Anido, Piazza, Jensen, and Bowers, as applied to claim 8 above, in further view of Chapman (WO 2007/114778, provided herein).
Regarding claim 15, modified Hicks is silent about comprising through platform ports with posts extending upwardly therefrom.
Chapman teaches a rotary cow milking platform (abstract and figs. platform 3) wherein the platform comprises through platform ports with posts extending upwardly therefrom (19, with 19a extending through the floor).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the floor of Hicks with through platform ports with posts, as taught by Chapman, in order to provide posts for milking stalls and retain the animals in specific positions on the milking floor.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.

Applicant argued that, “In Lopez-Anido, each portion of the deck is rectangular/square, as shown below. This is not surprising seeing as the whole document is directed to regular surfaces such as for roads and bridges. As such the ordinary skilled person would not see fit to import a Lopez-Anido style deck into an annular Hicks style platform. At best from itis only with improper hindsight after seeing the present invention that one ordinary skilled in the art would combine Hicks with Lopez-Anido to achieve the present invention.”
This is not found persuasive because Lopez-Anido specifically states that the applications of this flooring are not limited to decks, roads, or bridges. Lopez-Anido states in Col. 1, lines 1-11, “Construction and replacement application’s of the modular FRP composite structural panels and decks include, but are not limited to: highway bridge decks, short span highway bridge structures, pedestrian bridges, floor systems, retaining walls pilings, waterfront piers, platforms, launch bridges, utility poles, pipes, blast resistant structures, shock absorber structures, framing structures (for tunnels, buildings, mines, and the like), and alternative comparable applications.” These applications include platforms and floors as claimed by applicant, furthermore clearly not all of the listed applications are square shaped, for instance tunnels, poles, pipes would require the modular elements to be of a non-rectangular shape. Additionally as noted by Jenkins above (see new grounds of rejection above) the use of modular flooring with tapering sides is well known in the flooring art and the shape of the flooring element would depend on the application the flooring is being used in.

Applicant argued that Lopez-Anido does not have an exoskeleton “completely enveloping” the core.
In response to applicant’s arguments the office notes the added limitation constitutes new matter (see detailed 112a above). Furthermore the office notes that the prior art of record Piazza does teach completely enveloping the core (as detailed above) thus the subject matter is not found to be allowable.

Applicant argued that, “Claim 1 refers to infusion moulding of the exoskeleton, which is not discussed, mentioned, or suggested in Hicks nor Lopez-Anido.”
In response to applicant’s argument of infusion moulding the exoskeleton it is noted that this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. In the instant case the final product of an exoskeleton enveloping a core is taught by the combination of Hicks, Lopez-Anido, and Piazza above (see detailed claim 1 rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art of record is noted because it pertains to modular flooring construction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619